Citation Nr: 0940452	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-39 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for lumbosacral strain.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD), major depressive 
disorder (MDD) and psychotic disorder.

3.  Entitlement to service connection for cervical spinal 
stenosis, to include as due to service-connected knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his sons


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to August 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.  In a December 
2004 rating decision, the RO denied entitlement to service 
connection for PTSD, MDD and psychotic disorder (psychiatric 
disability).  In an October 2005 rating decision the RO 
denied entitlement to service connection for cervical spinal 
stenosis and the Veteran's application to reopen the claim of 
entitlement to service connection of lumbosacral strain.  

The Veteran was provided a Videoconference Board hearing in 
July 2009.  A transcript of the testimony offered at this 
hearing has been associated with the record.  


FINDINGS OF FACT

1.  In a February 1988 rating decision, the RO denied 
entitlement to service connection for a lumbosacral strain; 
the Veteran did not file a notice of disagreement.  
2.  Evidence received since the February 1988 rating decision 
is not new and material for the claim of service connection 
for a lumbosacral strain, and does not raise a reasonable 
possibility of substantiating the claim.

3.  In a May 2001 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
PTSD; the Veteran did not file a notice of disagreement.  

4.   Evidence received since the May 2001 rating decision is 
new and material for the claim of service connection for 
PTSD, and raises a reasonable possibility of substantiating 
the claim.

5.  It has not been shown by competent and probative evidence 
that the Veteran has PTSD, MDD or a psychotic disorder 
causally related to service or that a psychosis manifested 
within the first post-service year.

6.  It has not been shown by competent and probative evidence 
that the Veteran has cervical spinal stenosis causally 
related to service or his service-connected bilateral knee 
disability.


CONCLUSIONS OF LAW

1.  The RO's February 1988 rating decision denying 
entitlement to service connection for a lumbosacral strain is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  New and material evidence has not been received since the 
February 1988 rating decision and the claim of entitlement to 
service connection for a lumbosacral strain is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The RO's May 2001 rating decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).
4.  New and material evidence has been received since the May 
2001 rating decision and the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

5.  Service connection for PTSD, MDD and psychotic disorder 
is not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).

6.  Service connection for cervical spinal stenosis is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the Veteran of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In claims to reopen, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  VA should consider the bases for the final denial 
and the notice letter must describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).
With respect to the application to reopen the claim of 
service connection for a lumbosacral strain, the Veteran was 
provided adequate pre-adjudication notice in a March 2005 
letter.  With respect to the claim of service connection for 
a cervical spine disability, the Veteran was likewise 
provided sufficient notice in a September 2005 letter, which 
notably contained the standards for establishing secondary 
service connection on a secondary basis.  Moreover, the 
Veteran was provided notice in accordance with Dingess in a 
March 2006 letter and the claims were readjudicated in an 
October 2008 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

With respect to the application to reopen his claim for a 
psychiatric disability, such notice was not provided.  In any 
event, considering the favorable outcome detailed below, VA's 
fulfillment of its duties to notify and assist need not be 
addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  In a June 2004 letter, the Veteran 
was provided adequate notice with respect to the underlying 
claim of service connection.  As the claim is reopened and 
adjudicated de novo the Board need not consider recent case 
law related to construing the scope of this claim.  See Boggs 
v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  The Board will address all 
psychiatric disabilities raised by the record.  Id.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations with respect to his psychiatric claim, and 
afforded the Veteran the opportunity to give testimony before 
the Board.  No examination is necessary with respect to 
application to reopen a claim for service connection of a 
lumbosacral strain because that duty applies to claims to 
reopen only if new and material evidence is presented or 
secured.  38 C.F.R. § 3.159(c)(4)(C)(iii); Anderson v. Brown, 
9 Vet. App. 542, 546 (1996).  With respect to the Veteran's 
claimed cervical spine condition, VA likewise need not obtain 
an examination because there is no competent indication that 
this disorder is attributable to service or any service-
connected disability.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the Veteran's claims file; and the Veteran has not contended 
otherwise.  
The Board notes that the Veteran is in receipt of disability 
benefits from the Social Security Administration (SSA).  The 
duty to assist extends to obtaining SSA records where they 
are relevant to the issue under consideration.  Murinscak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  A review of the 
record indicates that VA is in possession of all relevant 
records because the Veteran has predominately sought 
treatment through VA and provided VA with any other records.  
See November 2005 statement in support of claim.  
Accordingly, no request for these records need be made as 
they are in VA's possession.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  New and Material Claims

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim. It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2009).

For new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  Justus v. Principi, 3 Vet. 
App. 510 (1992); 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  In the absence of new and 
material evidence, the benefit-of- the-doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The record reflects that the Veteran's claim of entitlement 
to service connection for a lumbosacral strain was denied by 
a rating decision dated in February 1988, because the 
available evidence failed to show that the condition was due 
to or caused by military service, including as due to the 
Veteran's service-connected bilateral knee disability.  The 
Veteran was notified of this decision and did not appeal it; 
thus, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103.  At the time of this 
rating decision, the evidence of record consisted of the 
Veteran's service treatment records, VA medical records and 
several VA examination reports.  A September 1988 VA 
examination report documents that there was insufficient 
clinical evidence to provide a diagnosis, but that the 
Veteran's complaints of back pain were unrelated to his knee 
complaints.  

Since the February 1988 rating decision, VA has received 
numerous pieces of evidence.  The Veteran's up-to-date VA 
medical records have been associated with the claims file, as 
have records from private entities and those related to a 
worker's compensation claim.  

These records document complaints of low back pain and a 
diagnosis of mechanical back pain.  The records associated 
with his workers compensation claim reflect that the Veteran 
first complained of back pain during his employment with the 
U.S. Postal Service in March 1983.  Notably, these records 
document that the Veteran reported injuring his back in 
December 1982, but failed to timely report the injury.  
Treatment records from the University of Colorado Hospital 
document a 1992 workplace injury to the low back sustained 
while the Veteran was moving a heavy load, which he had to 
restrain from falling.  Also notable is an April 2005 VA 
report of examination pertaining to the knees, which 
documents that the Veteran first stopped working in 1983 due 
to back pain, but returned to work in 1985 and retired due to 
back pain shortly thereafter.  Numerous other VA records 
document mechanical back pain, but do not attribute this to 
the Veteran's service-connected bilateral knee disability.  
The Veteran asserts that he has a low back disability 
attributable to his service-connected bilateral knee 
disability.  

A September 1999 low back examination report notes a 
complaint of "need to get more compensation."  At this 
time, the Veteran asked a VA examiner to "fill out papers" 
for him to get more compensation.  At this time, the Veteran 
did not have any medical or physical issues to discuss, but 
instead kept asking the examiner to fill out papers to 
service connect a low back disability.  The examiner informed 
the Veteran that he could not "lie on the physical 
exam[ination]."

A September 2005 VA progress note documents a diagnosis of 
mild degenerative changes of the lumbar spine.  At this time, 
the Veteran reported that he had had back pain that started 
in service.  

At the July 2009 Board hearing, the Veteran testified to 
having been issued a profile for his knees during his period 
of active service.  He related that this profile also covered 
his lumbar spine.  He offered a history of injury to the low 
back during his employment with the U.S. Postal Service. 

New and material evidence has not been received and the 
application to reopen is denied.  No competent or probative 
medical evidence has been received to show that the Veteran's 
currently diagnosed low back disability is attributable to 
service or his service-connected bilateral knee disability.  
The Veteran's assertions in this regard are not competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir 2007) (holding that a layperson may 
provide competent evidence to establish a diagnosis where the 
lay person is "competent to identify the medical 
condition").  Although some of the evidence may be new in 
that it was newly submitted to VA, none of it is material as 
it is not probative on the unestablished fact of a nexus 
between a low back disability and service or the Veteran's 
service-connected knee disabilities.  The Veteran's 
statements regarding having back pain in service are 
inherently incredible.  Justus v. Principi, 3 Vet. App. 510 
(1992).  The November 1999 VA note pertaining to the "need 
to get more compensation" speaks heavily in this regard.  
The Board may take a veteran's self-interest into account in 
assessing the weight to be accorded to statements.  See Pond 
v. West, 12 Vet, App. 341, 345 (1999) (noting that the Board 
may consider whether self-interest may be a factor); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The 
benefit-of-the-doubt rule is not for application and the 
claim must be denied.  

The record reflects that the Veteran's claim of entitlement 
to service connection for PTSD was denied by a rating 
decision dated in May 2001, because the available evidence 
failed to show that the Veteran's claimed stressors occurred.  
The Veteran was notified of this decision and did not appeal 
it; thus, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103.  At the time of this 
rating decision, the evidence of record consisted of the 
Veteran's service treatment records, up-to-date VA records 
and several VA examination reports.  The evidence showed a 
diagnosis of PTSD and complaints of combat stressors in 
Vietnam.

With respect to the Veteran's application to reopen the claim 
of service connection for PTSD, new and material evidence has 
been received.  In particular, the Board notes that the 
Veteran has claimed new stressors, particularly stressors 
that occurred while he was stationed in Korea in the 1970's.  
Accordingly, as this evidence relates to previously 
unestablished facts necessary to substantiate this claim, the 
claim is thus reopened. To this extent only is the claim 
allowed.  The underlying claims of service connection are 
addressed below

III.  Service Connection Psychiatric Disability and Cervical 
Spinal Stenosis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for a disease diagnosed after 
service discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

For PTSD, service connection requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  The evidence required 
to support the occurrence of an in-service stressor varies 
depending on whether the veteran was engaged in combat with 
the enemy.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f).

Where VA determines that a veteran did not engage in combat, 
the veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

Where the veteran did not engage in combat with the enemy, 
the Court has held that credible supporting evidence means 
that the veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor; 
nor can credible supporting evidence of the actual occurrence 
of an in-service stressor consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).

In other words, if the veteran's claimed stressor is not 
combat-related, uncorroborated testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Rather, the record must contain service records or 
other credible supporting evidence to support a veteran's 
testimony as to the occurrence of the claimed stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); 38 C.F.R. § 3.304(f).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including a 
psychosis and arthritis, if the disability becomes manifest 
to a compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

The Board does not find that the Veteran engaged in combat.  
He has received no combat decorations and his MOS is 
inconsistent with combat.  See DD Form 214 showing a MOS of 
Field Wireman   His alleged combat service in Vietnam and 
Korea is clearly contradicted by the record.  Indeed, the 
evidence shows that the Veteran never served in Vietnam.  As 
the Veteran did not engage in combat and there is no credible 
supporting evidence of the actual occurrence of the Veteran's 
claimed stressors, the Veteran's testimony cannot establish 
that his claimed stressors occurred.  See Moreau v. Brown, 9 
Vet. App. 389 (1996).

At his July 2009 Board hearing the Veteran offered testimony 
regarding his claimed stressors, particularly those that he 
alleges occurred while he was stationed in Korea.  He 
testified that he witnessed the killing of a fellow solider 
while they were cutting down a tree.  He could remember no 
names, but thought that this occurred sometime in 1974 or 
1975, perhaps during the summer of 1974.  He also related 
having witnessed a friend drown in July 1974, but could not 
remember his name, but thought perhaps it was "Kelly."   He 
also related having witnessed a Korean soldier, Sergeant 
Park, killed on the side of a mountain, but could offer no 
dates.  The Veteran related that he found it very difficult 
to remember "that far back" and such "traumatic 
incidents."  

Service connection for PTSD must be denied.  Although the 
Veteran did serve in Korea, he has provided insufficient 
evidence for VA to attempt to verify his stressors.  He has 
offered only vague recollections of seeing people killed or 
die.  The RO has made a formal finding the Veteran has 
provided insufficient evidence to allow for an attempt at 
verifying his claimed stressors.  The Board finds that the 
record contains no credible supporting evidence that these 
claimed stressors actually occurred.  The Veteran's service 
treatment records and personnel records are silent with 
respect to the events comprising the Veteran's alleged 
stressors.  The Veteran has not provided sufficient detail to 
allow VA to conduct additional evidentiary development in an 
attempt to corroborate his claimed stressors.  After requests 
of the Veteran to provide more specific information, the 
Veteran has not done so.  Moreover, the Board finds that the 
Veteran lacking in credibility in relation to his claimed 
stressors.  The record clearly indicates that he never served 
in Vietnam and he has only now come forward with claimed 
stressors during his service in Korea.  In this, as in any 
other case, it remains the duty of the Board as the fact 
finder to determine credibility in any number of other 
contexts, whether it has to do with testimony or other lay or 
other evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).  Accordingly, although the record contains a 
diagnosis of PTSD, the occurrence of the Veteran's claimed 
stressors is not conceded or proved and the claim is denied.

Psychiatric disabilities other than PTSD

Similarly, service connection for any psychiatric disability 
other than PTSD, particularly MDD or a psychotic disorder is, 
not established.  The Veteran's VA medical records note a 
diagnosis of MDD with psychotic features.  See e.g. November 
2004 report of VA psychiatric examination.  Nonetheless, the 
Veteran's service treatment records are silent with respect 
to diagnosis of any psychiatric disorder; his separation 
examination, dated in June 1980 revealed a normal psychiatric 
state at discharge.  Moreover, it was well after the first 
post-service year that these disorders manifested, although 
the Veteran has stated that he felt suicidal shortly after 
his discharge.  In this regard, the Board notes the absence 
of any clinical records pertaining to diagnosis, complaints 
or treatment of any psychiatric disorder dated within the 
first post-service year.  It is thus impossible for the Board 
to ascertain whether a psychosis manifested to a compensable 
degree within the first post-service year.  Accordingly, the 
preponderance of the evidence is against the claim and it 
must therefore be denied.  

Cervical spine

The Veteran's service treatment records are silent with 
respect to complaints regarding the cervical spine or 
diagnosis of a cervical spine disability.  His separation 
examination dated in June 1980 revealed a normal spine at 
discharge.  The Veteran complained only of problems with his 
knees at that time.  

An August 2004 VA report of MRI documents a diagnosis of 
cervical canal stenosis.  The Veteran's VA records note 
subsequent complaints of neck pain.  The Veteran contends 
that his cervical spine disability is attributable to his 
service-connected bilateral knee disability.  

At the July 2009 Board hearing, the Veteran testified to 
having been issued a profile for his knees during his period 
of active service.  He related that this profile also covered 
his cervical spine.  

Service connection for cervical spinal stenosis is not 
established.  The Veteran's service treatment records are 
silent with respect to diagnosis of any cervical spine 
disorder; his separation examination, revealed a normal spine 
at discharge.  The Veteran's assertions linking this 
disability to his service-connected bilateral knee disability 
are not competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).  
Accordingly, the preponderance of the evidence is against the 
claim and it must therefore be denied.  



ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD, MDD and 
psychotic disorder and the claim is reopened; to this extent 
only is the appeal granted.

Entitlement to service connection for PTSD, MDD and psychotic 
disorder is denied.

Entitlement to service connection for cervical spinal 
stenosis is denied.

New and material evidence has not been received to reopen a 
claim of service connection for lumbosacral strain and the 
application to reopen is denied.  



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


